Citation Nr: 0402149	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  96-46 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981, with subsequent service in the Army Reserve.  The 
effective date of discharge from the Army Reserve was in 
February 1995.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.   

At the veteran's request a personal hearing was scheduled for 
June 1999, but he later canceled the hearing request.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that is related to his service. 

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran consistent with requirements 
under the VCAA in a supplemental statement of the case and in 
a notice letter, both dated in July 2003.  He was informed of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  On previous 
occasions (prior to scheduled hearings) he had been asked to 
provide all relevant evidence in his possession.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record reflects 
that the RO has made reasonable efforts to obtain relevant 
medical evidence adequately identified by the appellant in 
support of his claim.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Section 701 of the 
Act contains amendments to 38 U.S.C. §§ 5102 and 5103.  The 
Act contains a provision that clarifies that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Following the 
July 2003 notice the veteran responded that all evidence had 
been submitted and that he had no more to offer.  Based on 
the foregoing, the Board finds that the requirements of the 
VCAA have been met and that adjudication on the merits at 
this time is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

Factual Background

Service medical records during the veteran's period of 
service from July 1977 to July 1981 show no complaints or 
findings that refer to an acquired psychiatric disorder.  

Service medical records associated with the veteran's later 
service in the Army Reserve show no complaints or findings 
referable to an acquired psychiatric disorder or relevant 
injury.  Reports of medical history and of examination in 
October 1988 and in April 1991 show that the veteran reported 
no referable complaints, and that no abnormal findings were 
made on examination.

After the veteran's active duty service from July 1977 to 
July 1981, he served in the Army Reserve from January 1983 to 
December 1994.  Service personnel records show that he was 
absent from scheduled unit training assembly (UTA) or 
multiple unit training assembly (MUTA) for periods dated 
940910, 940910, 940911 and 940911.  In a Defense Finance and 
Accounting Service Military Leave and Earnings Statement 
received in May 1999, there is a notation of unit training 
assembly 19 Feb 94  1  19 Feb 94  2.  

In a document titled Detail Point Listing for Previous 
Retirement Year, dated in October 1993, there is a listing of 
active points for the following dates: from June 5, 1993 to 
June 23, 1993, and from February 19, 1994 to February 19, 
1994.  The latter was noted as for Unit Training Assembly.  
That document also contains a list of dates associated with 
inactive points, for a series of periods between July 1992 
and May 1993.

A chronological statement of retirement points, dated in 
October 1993, contains a  list of active and inactive duty 
points for annual periods from March 1977 through July 1993.

In a September 1994 statement under the letter head of the 
Psychiatric Center of Evaluation & Treatment, Americo Oms-
Rivera, M.D., certified that the veteran had been under his 
care for psycho-emotional condition since November 1993.  
That statement noted that Dr. Oms instructed the veteran not 
to attend his MUTA or UTA during September 1994; and that he 
had given the veteran a medical letter notifying the Army of 
the veteran's condition and that due to that condition the 
veteran was unable to attend his drills.  Dr. Oms opined that 
he did not expect a reasonable or significant improvement 
within the next twelve months.

Private medical records include a psychiatric medical report 
dated in October 1994.  That report noted that the first sign 
of the illness was in 1985, by history.  The date the veteran 
was first seen was in September 1993.  The report concludes 
with a diagnosis of chronic paranoid schizophrenia.

In an April 1995 statement, Dr. Oms certified that the 
veteran had been his patient for the last two years, and that 
the working diagnosis was chronic paranoid schizophrenic.  He 
noted that the veteran was taking Thioridazine with good 
response. 

A private medical certificate dated in November 1995 shows 
that Ramon Luis Ramos Perez, M.D., certified that the veteran 
was under his care at the Neuro-Psychodynamic Institute for 
the diagnoses of (1) major severe depression with psychotic 
traits and (2) chronic paranoid schizophrenia (from history).  
The certificate indicated that the veteran had been admitted 
on October 26, 1995 and discharged on November 22, 1995.

In a statement dated in February 1999, Dr. Oms stated that 
the veteran had been his patient for the last two years, and 
that the working diagnosis was chronic paranoid 
schizophrenic.

Private medical records include treatment records from 
Psychiatric Center of Evaluation & Treatment from 1992 to 
1999 showing psychiatric treatment by Dr. Oms.

In a statement contained in a VA Form 21-4142, dated in March 
2003, Dr. Oms stated that he had treated the veteran since 
1993, and that the veteran's diagnosis was schizophrenia 
paranoid type.

A private medical record dated in May 2003 and signed by Dr. 
Oms contains a diagnosis of paranoid schizophrenia.



Analysis

As reflected in his April 1995 application for benefits, the 
veteran asserts that his current psychiatric disorder started 
in or about 1993 as a consequence of problems during training 
while on inactive duty for training (INACDUTRA) in the Army 
Reserve.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including psychoses, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d).

The Board observes that 38 C.F.R. § 3.307 has been recently 
amended.  See 67 Fed. Reg. 67792-67793 (November 7, 2002).  
This amendment provides for service connection by presumption 
of aggravation of a chronic preexisting disease.  There is no 
evidence that the veteran had a chronic disease, including 
psychosis, as defined in 38 C.F.R. §§ 3.307, 3.309, prior to 
service.  Therefore, this recent amendment is not for 
application in this appeal.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2003).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.

As previously noted, in addition to active duty service from 
July 1977 to July 1981, the veteran served in the Army 
Reserve.  The record indicates that the Army Reserve service 
included periods of ACDUTRA, to include from June 5 to June 
23, 1993; and INACDUTRA, to include unit training assembly 
(UTA) in February 1994.  The Board points out that "UTA" is 
inactive duty for training (INACDUTRA).

The Board finds that the claim must be denied.  As noted 
above, service connection  with respect to INACDUTRA, can 
only be granted for injuries, not disease.  There is no 
evidence of any injury during INACDUTRA linked to the 
veteran's acquired psychiatric disorder.  The veteran's 
service medical records do not show that the veteran was 
injured while on INACDUTRA, including in February 1994.  
Since the veteran's diagnosed psychiatric disorder is not 
shown to be the result of injury, service connection cannot 
be granted based on any period of INACDUTRA.  

The veteran's service medical records also do not show 
evidence of any disease or injury during any period of 
ACDUTRA and linked to the veteran's present acquired 
psychiatric disorder being. 

In addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between a current acquired psychiatric disorder and the 
veteran's active service, or any period of active duty for 
training or inactive duty training.  See 38 U.S.C.A. §§ 101 
(22), (23), 1110, 1131.  Finally, there is no evidence of a 
psychosis dated within one year of separation from active 
duty service, such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.30, 3.309.  
Accordingly, the claim must be denied.

The Board has considered the veteran's lay statements that he 
has an acquired psychiatric disorder as a result of his 
service.  To the extent that these statements may be intended 
to represent evidence of continuity of symptomatology, 
without more, these statements are not competent evidence of 
a nexus between an acquired psychiatric disorder and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for an acquired psychiatric disorder must 
be denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for a acquired psychiatric disorder is 
denied.





	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



